     Case 2:21-cv-05683-MCS-JC Document 14 Filed 07/20/21 Page 1 of 2 Page ID #:2998



1     WILLIAM PATE (SB # 45734)
      William.pate@nlrb.gov
2
      STEPHANIE CAHN (SB # 189277)
3     Stephanie.cahn@nlrb.gov
      MOLLY KAGEL (SB # 304328)
4
      Molly.kagel@nlrb.gov
5     National Labor Relations Board, Region 21
      312 North Spring Street, 10th Floor
6
      Los Angeles, CA 90012
7     Telephone: (213) 894-6512
      Facsimile: (213) 894-2778
8
9     Attorneys for Petitioner
10                               UNITED STATES DISTRICT COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12
13     WILLIAM B. COWEN, Regional                        Case No.: 2:21-cv-05683
       Director of Region 21 of the National
14
       Labor Relations Board, for and on behalf          NOTICE OF MOTION RE: PETITION
15     of the NATIONAL LABOR                             FOR TEMPORARY INJUNCTION
       RELATIONS BOARD,                                  UNDER SECTION 10(j) OF THE
16
                                       Petitioner,       NATIONAL LABOR RELATIONS
17                                                       ACT, AS AMENDED
       v.                                                [29 U.S.C. § 160(j)]
18
       MASON-DIXON INTERMODAL D/B/A
19
       UNIVERSAL INTERMODAL                              Date: August 23, 2021
20     SERVICES, SOUTHERN COUNTIES
                                                         Time: 9:00 a.m.
       EXPRESS, INC., ROADRUNNER
21
       INTERMODAL SERVICES, LLC., AND                    Courtroom: First Street Courthouse
22     UNIVERSAL TRUCKLOAD, INC.,                                   Courtroom 7C, 7th Floor
23                                   Respondents.
24
25    To Respondents Mason-Dixon Intermodal d/b/a Universal Intermodal Services, Southern
26    Counties Express, Inc., Roadrunner Intermodal Services, LLC., and Universal Truckload,
27    Inc.:
28

                                                     1

                                                                                   2:21-cv-05683
     Case 2:21-cv-05683-MCS-JC Document 14 Filed 07/20/21 Page 2 of 2 Page ID #:2999



1           You are hereby notified that, as scheduled by the Court, on the 23rd of August
2     2021, at 9:00 a.m., or soon thereafter as counsel can be heard, Petitioner will petition the
3     Court for issuance of an Order Granting Temporary Injunction under Section 10(j) of the
4     National Labor Relations Act, as amended, against Respondent.
5           This motion is made in accordance with Local Rule 6-1 and is excepted from Local
6     Rule 7-3.
7
8           Dated at Los Angeles, California, this 20th day of July, 2021
9
10                                                  Respectfully submitted,
11
12                                                  /s/ Molly Kagel
13                                                  Molly Kagel
                                                    Stephanie Cahn
14
                                                    William Pate
15                                                  Attorneys for Petitioner
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2

                                                                                    2:21-cv-05683
